43 Ill. App.2d 409 (1963)
193 N.E.2d 617
People of the State of Illinois, Appellant,
v.
Frank Nardone, Appellee.
Gen. No. 49,115.
Illinois Appellate Court  First District, Second Division.
October 1, 1963.
William G. Clark, Attorney General, of Springfield (Daniel P. Ward, State's Attorney of Cook County, Fred G. Leach and E. Michael O'Brien, Assistant Attorneys General, and Rudolph L. Janega and James R. Thompson, Assistant State's Attorneys, of counsel), for appellant.
No brief filed for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BURKE.
Order reversed and cause remanded with directions.
Not to be published in full.